Opinion
Per Curiam,
This is a companion case to that of Kelly v. Jones, 419 Pa. 305, 214 A. 2d 345, the only factual difference being that Anthony L. Gai’iti began his employment with the Commonwealth as a Milk Marketing Examiner in 1958 with the Milk Control Commission, after taking and passing a competitive examination for such position, whereas, Mr. Kelly was first an employee of the Commonwealth and then later acquired Executive Civil Service status. The legal questions involved are the same in both cases.
For the reasons already stated in the Kelly case, we find no violation of Gariti’s constitutional rights and therefore affirm the action of the court below.